Citation Nr: 0122331	
Decision Date: 09/11/01    Archive Date: 09/19/01

DOCKET NO.  00-19 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas



THE ISSUE

Entitlement to an effective date earlier than March 30, 2000 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esq.



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1963 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Little Rock, 
Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, granted entitlement to 
a total disability rating based on individual unemployability 
based on service-connected disabilities, effective from March 
30, 2000.  The record reflects that the veteran failed to 
report for a videoconference hearing which was scheduled at 
the RO in July 2001.


REMAND

The veteran contends he should be entitled to an effective 
date of May 19, 1999 for the grant of a total disability 
rating based on individual unemployability, because that is 
the date the Social Security Administration (SSA) found him 
too disabled to work.  Of record is the veteran's SSA award 
letter which shows that he became disabled, under SSA's 
rules, on May 19, 1999.  Of record also is a Notice of 
Reconsideration from SSA which contains a list of the records 
that were considered in deciding the veteran's claim, 
including from Ray Nelson, Ph.D., Little Rock VA Hospital 
records, James D. Humphreys, M.D. and Richard W. Dunn, M.D.  

The determination of the effective date of a total disability 
rating based on individual unemployability is governed by 38 
U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 which provide that 
the effective date of a claim for an increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  However, the effective date can also 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In Hazan v. 
Gober, 10 Vet. App. 511 (1997), the U.S. Court of Appeals for 
Veterans Claims (Court) held that 38 U.S.C.A. § 5110(b)(2) 
"on its face . . . requires review of all the evidence of 
record (not just evidence not previously considered) as to 
the disability in order to 'ascertain [ ]' the 'earliest' 
possible effective date".  Id.  In light of Hazan, the 
aforementioned records supporting the veteran's award of 
Social Security benefits should be obtained.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 1991 & Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations to reflect 
the changes brought about by VCAA were promulgated in August 
2001.  See Duty to Assist Regulations for VA, 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  Thus, because of the change 
in the law and regulations, on remand the RO should ensure 
compliance with the notice and duty to assist provisions.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and in the Duty to Assist 
Regulations for VA, 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326) 
are fully complied with and satisfied. 

2.  The RO should obtain from the SSA all 
medical records which support the 
veteran's award of Social Security 
disability benefits, pursuant to the 
provisions of 38 U.S.C.A. § 5106 (West 
Supp. 2001).  

3.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


